DETAILED ACTION
Notice to Applicant
The response to Election/Restriction on 3/25/2021 has been entered. The following has occurred: Applicants elect claims 14-18 without traverse and claims 1-13 and 19-22 have been withdrawn. 
Claims 14-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statements filed 11/18/2019, 3/18/2020, and 4/21/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 62/721,869 filed on 8/23/2018.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “the entity or person submit the results of the laboratory tests to a certification agency or has the laboratory submit the results to the certification agency or has the laboratory grant the certification agency access to the results” (bold emphasis) which is found to be indefinite. It is unclear whether if “a certification agency” is the same certification agency recited in claim 14 or another/different certification agency. For the purpose of expediting compact prosecution, the Examiner will interpret “a certification agency” to be --the certification agency--.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 14-18 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 14 has been denoted with letters by the Examiner for easy reference. The bold language of claim 14 recites a judicial exception as explained further below:
A process for obtaining biodegradability certification, comprising:
a. an entity or person making or having made a composition containing cellulose ester (CE) staple fibers or an article containing or obtained from a composition containing CE staple fibers,
b. the entity or person furnishing the article or composition directly or indirectly to a laboratory that is not directly or indirectly owned by or controlled by the entity or person to have the laboratory perform biodegradation tests on the article or composition in accordance with a methodology acceptable to a certification agency.
The highlighted portions of limitations above recite commercial or legal interactions, which falls under “Certain Methods of Organizing Human Activity” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, the claims do not recite any additional elements or computer components for the process of an entity or person having a composition containing cellulose ester staple fibers to be furnished/provided to a laboratory for a biodegradation tests in accordance with a methodology or compliant standard acceptable/offered by a certification agency. The process are all acts that can be and are performed by a human, e.g., mentally or manually, using a pen and paper, without the use of a computer or any other machine for the purpose of obtaining a certification, which has been done in the field before the invention of computer systems. Therefore, these steps are an abstract idea. Accordingly, the claim 1 recites an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
The claims do not recite additional elements that integrate the judicial exception into a practical application, that are:
improvements to the functioning of a computer, or to any other technology or technical field - See MPEP 2106.05(a)
Applying the judicial execption with, or by use of, a particular machine - See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state of thing - See MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - See MPEP 2106.05(e)
Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The claim is not patent eligible. 
Dependent claims 15-18 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claims 14-18 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The Examiner asserts that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 USC 101 must be made indicating that the claimed invention is directed to non-statutory subject matter. In the present case, claim 14 recites (bold emphasis included): 
a. an entity or person making or having made a composition containing cellulose ester (CE) staple fibers or an article containing or obtained from a composition containing CE staple fibers,
b. the entity or person furnishing the article or composition directly or indirectly to a laboratory that is not directly or indirectly owned by or controlled by the entity or person to have the laboratory perform biodegradation tests on the article or composition in accordance with a methodology acceptable to a certification agency.
The corresponding dependent claims 16-18 also recite for “person” which are all claim limitations for a human being.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Speer et al. (US 20090012210 A1), hereinafter, “Speer,”
Claim 14, Speer discloses a process for obtaining biodegradability certification (Para. [0033] disclosing ASTM has developed test methods), comprising:
a. an entity or person making or having made a composition containing cellulose ester (CE) staple fibers or an article containing or obtained from a composition containing CE staple fibers (Para. [0032] disclosing Biodegradable Products Institute (BPI) and US Composting Council (USCC) use American Society for Testing and Materials Specifications (ASTM) to approve products for their “Compostable Logo.” These specifications are used to identify plastic and paper products which disintegrate and biodegrade completely and safely when composted in a municipal or commercial facility, like kraft paper, yard trimmings and food scraps. Para. [0036]-[0037] disclosing the biodegradable fiber component can comprise a natural fiber, and the natural fiber can comprise a woody fiber, a non-woody fiber, or an animal fiber such as wool. Woody fibers can come from trees, for example, and are the principal source of cellulosic fiber),
b. the entity or person furnishing the article or composition directly or indirectly to a laboratory that is not directly or indirectly owned by or controlled by the entity or person to have the laboratory perform biodegradation tests on the article or composition in accordance with a methodology acceptable to a certification agency (Para. [0030]-[0035] disclosing the biodegradable fiber is provided to and approved by independent (which is not directly or indirectly owned by or controlled by the entity or person) laboratories for BPI (Biodegradable Product Institute) certification that demonstrates the material meets the specifications in ASTM D6868).
Claim 16, Speer discloses the process of claim 14. Speer further discloses, 
c. the entity or person submit the results of the laboratory tests to a certification agency or has the laboratory submit the results to the certification agency or has the laboratory grant the certification agency access to the results (Para. [0032] disclosing the awarding “compostable logo” (i.e. certification) to product meeting ASTM D6400 or D6868 based on the testing from approved independent laboratories, which the results of the laboratory test has to be sent to the agency to award an BPI certification of “Compostable Logo” that meets the specifications in ASTM D6868 and will biodegrade swiftly and safely during municipal, commercial, or household composting). 
Claim 17, Speer discloses the process of claim 14. Speer further discloses, 
wherein the first entity or person selects a laboratory that is approved by the certification agency as compliant with test methods specified by the certification agency to issue a biodegradation certification (Para. [0030]-[0035]).
Claim 18, Speer discloses the process of claim 14. Speer further discloses, 
wherein the first entity or person receives a certification from the certification agency that the article or composition is biodegradable (Para. [0030]-[0035] awarding an BPI certification of “Compostable Logo” that meets the specifications in ASTM D6868 and will biodegrade swiftly and safely during municipal, commercial, or household composting).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (US 20090012210 A1), hereinafter, “Speer,” in view of Itoh et al. (US 5609677 A) hereinafter, “Itoh.”
Claim 15, Speer discloses the process of claim 14. Speer further discloses wherein the CE staple fiber is made from or obtained with a cellulose ester polymer (Para. [0037], disclosing biodegradable synthetic fiber can be examples of  polyolefin, polyester, polyamide, acrylic, rayon, cellulose acetate, poly(lactide), poly(hydroxy alkanoates), thermoplastic multicomponent fibers (such as conventional sheath/core fibers, for example polyethylene sheath/polyester core fibers) and the like and mixtures thereof. In many embodiments, the synthetic fibers will be partially or completely biodegradable as defined in ASTM D 6400). 
However, Speer fails to explicitly teach (italic emphasis):
wherein the CE staple fiber is made from or obtained with a cellulose ester polymer having a degree of substitution of not more than 2.5. 
Nonetheless, Itoh is directed biodegradable cellulose ester composition and article, specifically teaches:
wherein the CE staple fiber is made from or obtained with a cellulose ester polymer having a degree of substitution of not more than 2.5 (Abstract, Claims 1, 21-26, and 31 teaching the biodegradable cellulose ester composition comprising a cellulose ester having an average degree of substitution not exceeding 2.15). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of having a degree of substitution of no more than 2.5 with the process of Speer for the motivation of providing indication of low-substituted cellulose ester as “the degree of substitution of a cellulose ester has an important bearing on its biodegradability, that a cellulose ester having a certain degree of substitution is very stable under normal conditions and yet shows excellent biodegradability and that blending an ordinary cellulose ester with said cellulose ester having a certain degree of substitution results in a remarkably enhanced biodegradability of the former.” (Col. 2 Ln. 44-65). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speer to include, as disclosed in Itoh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.